Bartol, J.,
delivered the opinion of this court.
It is unnecessary for this court to determine whether, upon the case stated by the bill of complaint, an injunction was properly granted by the circuit court, and a receiver appointed. We are ail of opinion that there was error in the subsequent order of the 14th of July I860, refusing to dissolve the injunction, and continuing the same, and refusing to rescind the order appointing a receiver.
Whatever equity the complainants may have had under their bill, to claim the interposition of the court in their behalf, upon the ground of apprehended danger to their interests, in the event of their ultimate success in the action of ejectment now pending, has been taken away by the answer of the appellant, which, under the rules governing proceedings in chancery, must be taken as true, so far as the same is responsive to the allegations of the bill. See Code, Art. 16, sec. 103. A decree will be signed reversing the orders of the circuit court, dissolving the injunction, and discharging the receiver, and remanding the cause.
Orders reversed and cause remandedt